COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-316-CR
 
JOSEPH ADRIAN ALLEN                                                         APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

------------
        On June 12, 2003, the trial court revoked Joseph Adrian Allen’s 
probation, adjudicated his guilt for aggravated robbery with a deadly weapon, 
and sentenced him to life imprisonment.  On August 20, 2003, the trial court 
entered its certification of defendant’s right to appeal in accordance with rule 
25.2(a)(2).  See Tex. R. App. P. 25.2(a)(2).  The certification states that this “is 
a plea-bargain case, and the defendant has NO right of appeal.” 
        On June 12, 2003, appellant filed a pro se notice of appeal.  On August 
21, we notified appellant that the certification indicating he had no right to 
appeal had been filed in this court and that this appeal would be dismissed 
unless he or any party desiring to continue the appeal filed a response showing 
grounds for continuing the appeal.  See Tex. R. App. P. 25.2(d), 44.3.  No 
response has been filed.  Because the trial court’s certification affirmatively 
shows that appellant has no right of appeal, we dismiss the appeal.  See Tex. 
R. App. P. 43.2(f); High v. State, 115 S.W.3d 581, 582 (Tex. App.—Waco 
2003, no pet.).
                                                          PER CURIAM
 
PANEL D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J. 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 6, 2003